Citation Nr: 0522524	
Decision Date: 08/18/05    Archive Date: 08/25/05

DOCKET NO.  03-09 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
residuals of tonsillectomy.  

2.  Entitlement to a higher initial evaluation in excess of 
30 percent for Post Traumatic Stress Disorder (PTSD), prior 
to January 6, 2005.

3.  Entitlement to an increased evaluation in excess of 70 
percent for Post Traumatic Stress Disorder (PTSD), from 
January 6, 2005.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to June 
1967. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which granted a noncompensable evaluation for 
residuals of a tonsillectomy and a 30 percent evaluation for 
PTSD, effective March 1, 2001, the date of claim.  In a 
February 2005 rating decision, the RO increased the veteran's 
rating for PTSD from 30 percent to 70 percent, effective 
January 6, 2005.  A hearing before a Decision Review Officer 
(DRO) was conducted at the RO in November 2004.

The original appeal also include the issue of entitlement to 
service connection for hepatitis C.  However, the RO granted 
service connection for hepatitis C in the February 2005 
rating decision and therefore, this issue is no longer on 
appeal.  


FINDINGS OF FACT

1.  The veteran's residuals of tonsillectomy demonstrated 
clinical finding of sore throat, dysphagia, and hoarseness on 
examination in April 2005, but no objective evidence of 
hoarseness, with thickening or nodules of cords, polyps, 
submucous infiltration, or pre-malignant changes on biopsy.  

2.  Prior to January 6, 2005, the veteran's PTSD symptoms was 
manifested by occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.

3.  From January 6, 2005, the veteran's PTSD symptoms are not 
shown to result in total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent evaluation, but no higher, 
for residuals of tonsillectomy have been met.  38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.97, 
Diagnostic Code 6516 (2004).

2.  Prior to January 6, 2005, the criteria for an evaluation 
in excess of 30 percent disabling for PTSD have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 4.3, 4.7, 4.132; 38 C.F.R. § 4.130; Diagnostic Code 
9411 (2004).

3.  From January 6, 2005, the criteria for an evaluation in 
excess of 70 percent disabling for PTSD have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 4.3, 4.7, 4.132; 38 C.F.R. § 4.130; Diagnostic Code 
9411 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

In the present case, the RO provided the veteran 38 U.S.C.A. 
§ 5103(a) notice to his original service connection claims in 
a letter dated April 2001, which informed him that he could 
provide evidence or location of such and requested that he 
provide any evidence in his possession.  After the RO granted 
service connection for residuals of tonsillectomy and PTSD, 
the veteran filed a notice of disagreement, raising the issue 
of entitlement to a higher initial rating for both 
disabilities.  VA did not provide the veteran notice of the 
new issues raised in the notice of disagreement.  However, in 
General Counsel Opinion, VAOPGCPREC 8-2003 (Dec. 22, 2003), 
it was noted that if, in response to notice of its decision 
on a claim for which VA has already given the 38 U.S.C. 
§ 5103(a) notice, VA receives a notice of disagreement that 
raises a new issue, 38 U.S.C. § 7105(d) requires VA to take 
proper action and issue a statement of the case if the 
disagreement is not resolved, but section 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue.  As such, 
VA has no duty to provide the veteran notice of the new 
issues raised in the notice of disagreement.  VAOPGCPREC 8-
2003 (Dec. 22, 2003)

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  

In the present case, the evidence includes the service 
medical records, service records, VA treatment records, VA 
examination reports dated in June 2002 and January 2005, 
private medical records, and testimony and statements from 
the veteran.  As VA examinations and other medical evidence 
is of record, the Board finds no further VA examination 
necessary in this case.  It does not appear that there are 
any other additional records that are necessary to obtain 
before proceeding to a decision in this case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  
II.  Increased Evaluations

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

As noted above, the RO granted service connection for 
residuals of a tonsillectomy and PTSD in an August 2002 
rating decision.  In a February 2005 rating decision, the RO 
increased the evaluation from 30 to 70 percent, effective 
January 6, 2005.  The current appeal is for a compensable 
evaluation for residuals of tonsillectomy, a higher initial 
evaluation for PTSD from 30 percent, and an increased 
evaluation for PTSD, currently at 70 percent, from January 6, 
2005.  In Fenderson v. West, 12 Vet. App. 119 (1999), the 
Court distinguished between a veteran's dissatisfaction with 
the initial rating assigned following the grant of service 
connection, and a claim for an increased rating for a 
service-connected condition.  The Court discussed that in the 
case of an initial rating, separate ratings can be assigned 
for separate periods of time based on the facts found, a 
practice known as "staged" ratings.  The Court also made 
clear that its holding in Francisco v. Brown, 7 Vet. App. 55, 
58 (1994), (which indicates that when an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance), is not applicable to 
the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2004).

Residuals of a Tonsillectomy

Service medical records showed that the veteran was diagnosed 
with chronic tonsillitis and had a tonsillectomy performed in 
April 1967.  The veteran's residuals of a tonsillectomy were 
assigned disability ratings pursuant to 38 C.F.R. § 4.97, 
Diagnostic Code 6516, chronic laryngitis.  This code is 
applied by analogy to the throat through Diagnostic Code 
6599.  See 38 C.F.R. §§ 4.20, 4.27 (2004).  In order to 
establish a 10 percent rating, the schedular criteria require 
evidence of hoarseness, with inflammation of cords or mucous 
membrane.  A disability rating of 30 percent requires 
evidence of hoarseness, with thickening or nodules of cords, 
polyps, submucous infiltration, or pre-malignant changes on 
biopsy.  38 C.F.R. §  4.97, Diagnostic Code 6516 (2004).  

In this case, the clinical findings demonstrated no evidence 
of hoarseness on evaluation prior to April 12, 2005.  VA 
treatment report dated in March 2001 noted that the 
oropharynx was moist without lesions.  No hoarseness noted.  
VA examination report dated in June 2002 showed no hoarseness 
or inflammation of the throat.  However, a VA evaluation 
report dated April 12, 2005 noted objective evidence of 
hoarseness and sore throat to warrant a 10 percent 
evaluation.

VA evaluation report dated April 12, 2005 demonstrated sore 
throat, dysphagia, and hoarseness on examination.  VA 
examiner diagnosed the veteran as having chronic nasal 
congestion, drainage, epistaxis, sore throat, dysphagia, and 
hoarseness.  This finding is consistent with the veteran's 
subjective complaints of hoarseness from his notice of 
disagreement and testimony before the DRO in November 2004.  
Therefore, a 10 percent evaluation is warranted for residuals 
of a tonsillectomy under Diagnostic Code 6516.  However, 
there is no clinical evidence of hoarseness with thickening 
or nodules of cords, polyps, submucous infiltration, or pre-
malignant changes on biopsy to warrant a 30 percent 
evaluation under Diagnostic Code 6516.  38 C.F.R. § 4.97 
(2004).

As for other diagnostic codes, the veteran's residuals of a 
tonsillectomy do not demonstrate stenosis of the larynx to 
warrant an evaluation under Diagnostic Code 6520 or aphonia 
under Diagnostic Code 6519.  38 C.F.R. § 4.97

In sum, VA evaluation report dated in April 12, 2005 
demonstrates objective evidence of symptoms to warrant a 10 
percent evaluation, but no higher, for residuals of a 
tonsillectomy under Diagnostic Code 6516. 

PTSD Evaluation Prior to January 6, 2005

PTSD is rated under the "General Rating Formula for Mental 
Disorders," Diagnostic Code 9411.  38 C.F.R. § 4.130 (2004).  
A 30 percent rating is warranted for occupational and social 
impairment with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, and recent events).  38 C.F.R. Part 4, including 
§ 4.130 and Code 9440.

A 50 percent evaluation is to be assigned for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsess ional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent evaluation is assigned for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.

The Board notes here that the symptoms listed in VA's general 
rating formula for mental disorders is not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  Mauerhan v. 
Principi, 16 Vet. App. 436 (2002). 

According to the applicable rating criteria, when evaluating 
a mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of remission 
must be considered. In addition, the evaluation must be based 
on all the evidence of record that bears on occupational and 
social impairment rather than solely on the examiner's 
assessment of the level of disability at the moment of the 
examination. Further, when evaluating the level of disability 
from a mental disorder, the extent of social impairment is 
considered, but the rating cannot be assigned solely the 
basis of social impairment. 38 C.F.R. § 4.126 (2004).

The Global Assessment of Function (GAF) is a scale reflecting 
the "psychological, social, and occupational functioning in 
a hypothetical continuum of mental health-illness."  
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, FOURTH 
ED, American Psychiatric Association (1994) (DSM-IV), p.32; 
38 C.F.R. §§ 4.125(a), 4.130 (2004).  GAF scores ranging from 
51-60 reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  GAF 
scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsess ional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Id.  

Review of the pertinent evidence prior to January 6, 2005 
confirms that the veteran's PTSD is chronic in nature.  VA 
medical record dated in March 2001 noted complaints of 
nightmares and night sweats several times a night, along with 
chronic insomnia.  

VA examination report dated in June 2002 noted that the 
veteran complained of difficulty sleeping, he is agitated 
easily, and experiences flashbacks.  The veteran reported 
that his psychiatric medication seems to help, especially 
with his sleep.  He stated that he did not experience panic 
attacks, but stated that he had periods when his body shakes 
for no obvious reason.  He denied any psychotic symptoms in 
the form of auditory or visual hallucinations, delusions, or 
paranoia.  The veteran reported that his social activities 
were very minimal and that he mostly stayed at home and 
avoided crowds.  

Examination noted that the veteran appeared well groomed, 
mood was mildly anxious.  Affect was appropriate and stable.  
Thought process was logical, goal-directed, without loose 
associations.  Thought content without current suicide 
ideations, and without delusions or paranoia.  The veteran 
denied any auditory or visual hallucinations.  He was alert 
and oriented to day, date, month, year, place, and person.  
His ability to abstract was intact and memory function and 
judgment were intact.  The veteran exhibited insight into his 
problems.  The examiner diagnosed the veteran as having PTSD 
and Depressive disorder, as well as alcohol abuse.  GAF score 
was 55.  

VA clinical records from May through June 2004 reveal 
treatment and therapy for PTSD.  A May 2005 clinical record 
noted that the veteran reported increased depression, but no 
suicidal ideation or intent.  He was non-psychotic, alert, 
and oriented x 3, and fully cooperative.  The assessment was 
chronic PTSD and GAF score remained at 55.  June 2004 
clinical record noted that the veteran complained of having 
difficulty sleeping, including nightmares.  He felt asocial 
and did not associate with people.  He denied any symptoms of 
major depression.  The examiner commented that the veteran 
was underproductive with no overt thought disorder, flat 
mood, memory for data and personal identification was within 
normal limits and that the veteran was not psychotic. 

The pertinent evidence summarized above, particularly the VA 
examination report dated in June 2002 and treatment records 
in 2004, indicated that the veteran's PTSD symptoms include 
intrusive memories, avoidance of reminders of Vietnam, 
trigger stimuli, chronic sleep impairment, depressed mood, 
and recurrent nightmares.  However, these symptoms are 
contemplated by the existing 30 percent rating.  

When reviewing the veteran's symptoms based on the 50 percent 
rating criteria for PTSD, the Board notes that there is 
evidence of flat affect in one clinical evaluation, but not 
noted in the VA examination report dated in June 2002, or 
other clinical evaluations.  Although the medical records, 
including the June 2004 clinical report, revealed that the 
veteran exhibited underproduction, or disturbances of 
motivation, which is a symptom under the 50 percent criteria, 
the overall evidence, including the GAF score of 55, argues 
against a finding that the veteran's psychiatric disability 
picture more nearly approximates the criteria for the next 
higher rating of 50 prior to January 6, 2005.

There is no clinical evidence of circumstantial, 
circumlocutory, or stereotyped speech, or panic attacks more 
than once a week.  In fact, the veteran denied experiencing 
panic attacks to the June 2002 VA examiner.  Likewise, 
symptoms such as difficulty in understanding complex 
commands, impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks), impaired judgment, and impaired abstract 
thinking have not been demonstrated.  In fact, the June 2002 
VA examination report revealed that the veteran's thought 
process was logical, goal-directed, and without loose 
association.  He was fully alert and oriented and there were 
no cognitive deficits.  

Overall, the Board finds that the veteran's PTSD symptoms are 
adequately evaluated as 30 percent disabling prior to January 
6, 2005. 

PTSD, From January 6, 2005 

VA examination report dated January 6, 2005 demonstrated that 
the veteran reported having frequent suicidal ideation about 
every other day.  He had a plan to drive off a cliff, but 
denied any intention at present.  He reported that he 
"avoid" having any homicidal thinking.  The veteran stated 
that he had no activities of daily living and tended to 
oversleep as a way to avoid.  Examination revealed that the 
veteran was unshaven, but appropriately dressed.  The 
symptoms described above are consistent with his current 
evaluation of 70 percent from January 6, 2005. 

Review of the evidence from January 6, 2005 does not reflect 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  The 
January 6, 2005 VA examination report noted no impairment of 
thought process or communication.  The veteran denied 
auditory or visual hallucinations.  The veteran was fully 
oriented and memory was grossly intact with no evidence of 
ritualistic or obsessive behavior.  No impaired impulse 
control reported.  

Overall, the Board finds that the veteran's PTSD symptoms are 
adequately evaluated as 70 percent disabling.

For the reasons provided above, the preponderance of evidence 
is against the veteran's claims for entitlement to a higher 
initial rating than 30 percent or higher for PTSD prior to 
January 6, 2005, or a higher rating than 70 percent for PTSD 
from January 6, 2005.  The Rating Schedule provides the sole 
criteria for evaluating the disability and assigning 
compensation benefits, and the evidence in this case is not 
so evenly balanced so as to allow application of the benefit-
of-the-doubt rule as required by law and VA regulation.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 
3.102 (2004).  The Board regrets that a more favorable 
determination could not be made for these claims.

Extraschedular

Finally, the evidence does not reflect, nor is it contended 
otherwise, that the schedular criteria are inadequate to 
evaluate the veteran's residuals of tonsillectomy and PTSD.  
In that regard, the Board does not find that record reflects 
that the veteran's disability on appeal has caused marked 
interference with employment (i.e., beyond that contemplated 
in the currently assigned evaluations), necessitated frequent 
periods of hospitalization, or have otherwise rendered 
impracticable the application of the regular schedular 
standards.  The July 2002 VA examiner indicated that the 
veteran reported that his inability to work was related to 
physical problems, and residuals of tonsillitis was not 
referenced.  Furthermore, the impact of his PTSD on 
employability is adequately addressed by his current TDIU 
rating.  In light of the foregoing, the Board finds that it 
is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
assignment of an extra-schedular evaluation.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

Entitlement to a 10 percent evaluation, but no higher, for 
residuals of tonsillectomy. 

Entitlement to a higher initial evaluation in excess of 30 
percent for PTSD, prior to January 6, 2005, is denied.

Entitlement to an increased evaluation in excess of 70 
percent for PTSD, from January 6, 2005, is denied.



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


